CLEMENS, Senior Judge.
Defendant and his sureties appeal from a judgment forfeiting their $2,500 bonds. They had guaranteed defendant’s timely appearance in the St. Louis City circuit court. We affirm.
The sureties concede defendant had failed to appear for trial because he was then imprisoned in Illinois on a charge of armed robbery. On appeal, without citing supporting authority, appellants blandly contend “the interests of justice require said forfeiture should be set aside”. Not so.
In State v. Hammond, 426 S.W.2d 84[3] (Mo.1968), citing a long list of cases, the court tersely held: “It is well settled that if the principal goes to another jurisdiction and is there imprisoned for violation of its laws, the sureties are not discharged.” To the same effect, see State v. Jones, 491 S.W.2d 241[1, 2] (Mo.1973).
Affirmed.
CRIST, P. J., and REINHARD and SNYDER, JJ., concur.